 BOTANY 5)527Botany 500, a Division of Rapid-American Mens-wear, Inc. and Sally Davidow. Case 4-CA-9780August 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELO AND TRUEISDAI.EOn March 26, 1980, Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to certain credibility findingsmade by the Administrative l.aw Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dr),Wall Products. Inc, 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir1951) We have carefully examined the record and find no basis for re-versing his findings2 In affirming the Administrative Law Judge's conclusion that deferralto an arbitration award is appropriate in this case under the principles ofSpielberg Manufacturing Compeny, 112 NLRB 1080 (1955). Member Pen-ello does not rely on the Administrative Law Judge's references to themajority opinion in Suburban Motor Freight. Inc. 247 NLRB No. 2(1980). Member Penello adheres to his dissenting opinion in the casecitedDECISIONSTATEMENT OF THE CASEIRWIN KAPL AN, Administrative Law Judge: This casewas heard before me in Philadelphia, Pennsylvania, onSeptember 4 and 5 and October 3, 1979. The underlyingcharge was filed by Sally Davidow on November 21,1978, against Joseph Cohen Co. alleging that she wasdischarged for reasons related to her efforts to becomebusiness agent in the Amalgamated Clothing and TextileWorkers Union, Local 139 (herein called the Union). OnJanuary 26, 1979, the charge was amended only withregard to naming the Employer as Botany 500, a Divi-sion of Rapid-Menswear, Inc. (herein also called Botany251 NLRB No. 75or Respondent). A complaint and notice of hearingissued on January 31, 1979 (amended at the hearing), al-leging that Respondent discharged Davidow on August10, 1978, because she engaged in concerted activitieswith respect to conditions of employment and engagedin intraunion matters and that Respondent thereby violat-ed Section 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended (herein called the Act).It was also alleged that Respondent independently vio-lated Section 8(a)(1) of the Act by making certain coer-cive and otherwise unlawful statements to Davidow onJune 6, 7, and 8, 1978, because she prepared and distrib-uted a campaign leaflet containing, inter alia, unflatteringmaterial about Respondent and the Union. Additionally.it was alleged that on June 8, 1978, Respondent indepen-dently violated Section 8(a)(1) of the Act by creating theimpression of surveillance of its employees' intraunionactivities.On August 28, 1978, Alan Markovitz, the Union's at-torney, filed a demand for arbitration contending thatRespondent discharged Davidow in violation of the col-lective-bargaining agreement (Resp. Exh. 2). The arbitra-tion hearing was conducted on September 12, 1978,which resulted in an arbitrator's award on September 26,1978, denying the grievance and finding that Respondentdischarged Davidow for just cause. In upholding the dis-charge, the arbitrator found, inter alia. that the credibleevidence failed to sustain Davidow's contention that Re-spondent was motivated by her union-related activities.On February 8 and 22, 1979, Respondent filed ananswer and an amended answer, respectively. On March20, 1979, Respondent moved for summary judgmenturging the National Labor Relations Board to decline toassert jurisdiction on the averment that the above notedarbitration decision comported with the standards setforth in Spielberg Manufacturing Company, 112 NLRB1080 (1955). Respondent also contended that the inde-pendent 8(a)(l) allegations were time barred under Sec-tion 10(b) of the Act because a valid charge was notfiled against Botany until more than 6 months after thealleged unlawful acts occurred. On March 27, 1979, theGeneral Counsel filed an opposition to Respondent'sMotion for Summary Judgment, principally on the basisthat the interests of the Union and Davidow were "glar-ingly hostile" and that it would not therefore serve thepolicies of the Act to defer to the arbitration award. In-sofar as Respondent's reliance on Section 10(b), the Gen-eral Counsel contended, inter alia, that the originalcharge was timely served albeit against a different namedemployer but that at all times material herein Respondenthad actual knowledge thereof.On June 14, 1979, the Board determined that the issuescan best be resolved by record testimony with leave forRespondent to raise the same issues at the hearing andaccordingly denied the motion (G.C. Exh. (u)).Upon the entire record, including my observation ofthe demeanor of the witnesses, and after careful consid-eration of the able and comprehensive post-trial briefs, Ifind as follows:Botany 500, a Division of Rapid-American Mens-BOTAN 5(X) 527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONRespondent, Botany 500, a Division of Rapid-Ameri-can Menswear, Inc., is a Deleware corporation and is en-gaged in the manufacture and wholesale distribution ofmen's clothing at its Broad and Lehigh Avenue, Phila-delphia, Pennsylvania, facility, its only facility involvedherein. During the past year, Respondent sold andshipped goods valued in excess of $50,000 from its Broadand Lehigh facility directly to customers outside theCommonwealth of Pennsylvania. The Respondentadmits, and I find, that it is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.The Respondent admits, and I find, that AmalgamatedClothing and Textile Workers Union, Local 139, Phila-delphia Joint Board, Amalgamated Clothing and TextileWorkers Union, AFL-CIO, herein the Union, is and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESThe SettingSally Davidow, the Charging Party herein, beganworking for Joseph H. Cohen & Sons, a clothing manu-facturer and predecessor company to Respondent Botanyin October 1975. She was employed at Respondent'sBroad and Lehigh Avenue, Philadelphia, facility (hereincalled Philadelphia facility) initially as a pick-stitch oper-ator, but, after approximately 6 weeks, transferred to thevest department where she worked mostly as a sewingmachine operator joining facings and linings to vests.Soon after Davidow began working for Respondent,she joined the Amalgamated Clothing Workers of Amer-ica, Local 139 (herein called the Union).' The Union andRespondent have long maintained a collective-bargainingrelationship for all the employees (save statutory exclu-sions) employed at Respondent's Philadelphia facility,covering successive associationwide contracts, the mostrecent of which by its terms is effective January 1, 1977,until September 30, 1980.2 For most, if not all of the bar-gaining history, Peter Amaroso, union business agent, hasserviced the above-noted unit employees.According to Davidow, she experienced her first diffi-culties with Amaroso in November 1976. On that occa-sion she complained about having $1 deducted from herpaycheck to support then Candidate Carter's Presidentialcampaign. Davidow wanted a refund and noted that an-other employee had gotten the dollar returned to herthat very day. Amaroso informed Davidow that her re-quest for a refund was untimely and explained that thedollar was returned to the other employee because theThe Union after a merger became known as Amalgamated Clothingand Textile Workers Union.2 Respondent and Union are constituent members of the PhiladelphiaClothing Manufacturers Association (herein called the Association) andthe Philadelphia Joint Board, Amalgamated Clothing and Textile Work-ers Union (herein called Joint Board) respectively. The Association andJoint Board are named as the principal parties in the associationwide col-lective-bargaining agreements. (See G.C. Exh. I(m), Exh. A.)objection to pay it was based on religious reasons. WhenDavidow continued to press for the refund, Amaroso as-sertedly countered, "If you don't like it, you can getout."At some unspecified time, Davidow became a memberof a dissident group within the Union which, inter alia,published a newspaper entitled "The Garment Worker."Davidow contributed to the newspaper's spring 1977 edi-tion with a cartoon depicting Respondent Vice PresidentPeter Colantonio and Peter Amaroso in caricature withan arm around each other with the caption "PETE & RE-PETE."3(G.C. Exh. 7, p. 5.) Also, during the spring of1977, Davidow campaigned actively against contractratification, which included, inter alia, the wearing of anarmband stating, "Vote No."4In June 1978,5 Davidow decided to challenge Amar-oso more directly. Within a few days of the June 1 an-nouncement of union elections, Davidow decided to runfor the office of union business agent. She prepared acampaign flyer during the first weekend in June andcommencing June 6 distributed approximately 1,000copies.6(G.C. Exh. l(p).) The opening message thereonread as follows:KICK THE COMPANY OUT OF OUR UNIONThe flyer in pertinent part also contained the carica-tures of Colantonio and Amaroso referred to previouslywhich had appeared in "The Garment Worker," with thesame caption "PETE & RE-PETE." (Id.)Davidow testified that, on June 6 at or around the 10a.m. break, Colantonio approached her while she wasstanding near the coke machine and complained that shespelled his name incorrectly on the flyer and did notthink that the picture of him was "very nice." It is undis-puted that Colantonio stated that he could sue her forslander. Colantonio's version of this encounter is some-what different. According to him, he asked Davidow todo him a favor and draw a better picture of him nexttime.The union election was conducted on June 7. Davi-dow appeared at the facility before the 8:30 a.m. startingtime and went around promoting herself for the electionto be held later that day. Her last stop before starting theworkday was in the ladies bathroom on the sixth floorwhere she continued to campaign. Shortly before 8 a.m.Davidow came out of the ladies bathroom with herfriend Madeline Smith right behind her when Davidowwas suddenly confronted by Colantonio. He demandedto know what she was doing on the sixth floor when itwas almost working time and he ordered her to go toher station on the fifth floor, promising to return in 5minutes to confirm that she left the area. Davidow stated*' There is no evidence tending to shosA that either Respondent or theUnion had knowledge that DavidowK was responsible for the cartoon.4 While Davidow asserted that "a lot of people got harassed for wear-ing these armbands," the testimony thereon is conclusionary, vague, anddoes not link Amaroso or ay other union official to such conduct' All dates hereinafter refer to 1978 unless otherswise indicated.6 The record reveals that at all material times in June, Respondent hadknowledge that Davidol, actively opposed Aoarnel for the office of unionbusiness agent. BOTANY 500529that she spoke to her lawyer and insisted that she had aright to be there. Colantonio stated that he also spoke tohis lawyer and disputed that Davidow had any right tobe in the area. Davidow testified that, before Colantonioleft, he added, "I ought to have you locked up for thedamage you've done already." Smith largely corroborat-ed Davidow's version of the incident. Colantonio's ac-count differs materially only in that he denied makingany reference to locking Davidow up for the damage shehad done.During the course of the morning of June 7, Davidowand Smith had separate spirited encounters with Joe DiDinato, the shop chairman for the 5th floor employees,regarding the election. Di Dinato was appointed to hisunion position by Amaroso and vigorously campaignedfor his reelection. Smith asserted that she was "fairly ou-traged" at the reasons given to employees by Di Dinatofor supporting Amaroso rather than Davidow and, whenshe tried to defend Davidow, Di Dinato told her to shutup. According to Smith, Supervisor John Amano escort-ed her to the office where she also met John Camodeca,production supervisor. Smith testified that Camodecatold her that Davidow made a mistake by first runing forbusiness agent rather than for joint board or executiveboard.At or around 11 a.m. Davidow also exchanged com-ments with Di Dinato about campaigning. She told himthat, if he could campaign during working hours, soshould she. Davidow testified that, when Di Dinato toldher to go ahead and campaign, she refused contendingthat she would be fired for it. According to Davidow,Di Dinato noted "You can get fired anyway, you can getfired for that leaflet.'The union meeting was held at the union hall at 4 p.m.There were approximately 500 people in attendance in-cluding John Camodeca and some other supervisors. Atleast 25 percent of the employees in attendance had tosecond a nomination for it to be accepted. Amaroso wasnominated first and over 300 employees expressed theirsupport of his candidacy. Madeline Smith nominated Da-vidow. As only 14 employees backed her nomination,Davidow failed to acquire the necessary 25 percent andher nomination accordingly was rejected. Amaroso ranunopposed and was reelected business agent.According to Davidow the next day, June 8, at the 10a.m. coffeebreak, she was again encountered by Colan-tonio. She testified that Colantonio told her "the firsttime its funny, but after that, its not so funny anymoreand I don't want you to do this kind of thing anymore."Colantonio denies this incident in its entirety. Smith as-serted that on that same day, June 8, she had two con-versations with Production Manager Camodeca aboutthe union election meeting. The first occurred near hermachine at or around 8:30 a.m. She testified that Camo-deca came over and volunteered that he got a phone callfrom Colantonio who wanted to know who voted forDavidow but he did not tell him. She testified furtherthat Camodeca came over later a second time and askedher why she believed that Davidow did so poorly at the7 While Di Dinato was a witness for Respondent at the hearing, he wasnot questioned w ith regard to the above-cited encounters with Davidowand Smithelection. According to Smith, when she told him that thepresence of supervisors was a major reason, he apolo-gized and added, "If I knew that, I wouldn't havegone."' Camodeca and Colantonio denied that he, Ca-modeca, was asked to supply the names of the employeeswho voted for Davidow, and Camodeca further deniedtelling any employee that he had been so instructed.The next 5 or 6 weeks passed without incident. OnJuly 17 Davidow was summoned to the office to see Su-pervisor Amano in connection with vests she had sewnwith wrong size linings. The seams had to be rippedopen and the vests resewn. The entire factory was closedduring the last week in July and first week in Augustand resumed operations Monday, August 7. On August10, Davidow was again summoned to the office concern-ing defective vests which she had sewn. She met withColantonio, Amano, and Shop Chairman Di Dinato. Co-lantonio showed Davidow some of the defective vestswhich she had sewn where the seems were too narrownear the pleats. Davidow's offer to repair the vests wasrejected by Colantonio who told her that customerswere returning too many defective vests and she nolonger had a job.Di Dinato and Davidow got together and immediatelyphoned Amaroso for help. Amaroso wanted to knowwhether Davidow had other problems at work andwhether she had been previously warned. Davidow toldAmaroso that the only other time she was called to theoffice about her work was on July 17 (previously noted).She explained however that her immediate supervisor onthat occasion told her that the defective work was nother fault. She also denied that she had ever been warnedabout her work.9Amaroso told her that he would try tovisit the factory that day and resolve the matter. Amar-oso did not appear at the facility that day but a meetingwas arranged for August 14.The August 14 meeting was attended by Davidow,Union Representatives Amaroso and Di Dinato, andCompany Representatives Colantonio, Amano, and Ca-modeca, and Davidow's immediate supervisor, DinoSofia, for part of the time. Amaroso pressed Colantonioto reconsider and give Davidow another chance whichhe refused to do. Amaroso also asked everyone at themeeting how many warnings had been give to Davidow.Everyone but Davidow agreed that the August 10 inci-dent involved at least the third warning given to her.Davidow maintained that she had never been warnedbefore. Amaroso again asked Colantonio to give Davi-dow another chance but Colantonio remained adamant inhis refusal to reinstate her.As soon as the meeting ended, Davidow told Amarosothat she wanted to go to arbitration. According to Davi-" It is not alleged nor is it contended that the presence of supervisorsat the union meeting of June 7 violated Sec 8(a)1 I) of the Act.9 This was disputed by both Quality Control Supervisor Amuno andShop Chairman Di Dinato. According to them, Davidow was warnedabout her work on a number of occasions, both informally and frmallyA formal warning is made in the presence of the shop chairman. The Re-spondent contends with corroboration from Di Dinauo that it has a long-standing rule which provides fr the discharge of employees upon threeformal warnings fior poor workmanship and, consistent therewith. Davi-doe wBas discharged.BOTANY 5(X) 52q 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdow, Amaroso turned to Di Dinato and said, "she wantsme to lie for her." Davidow insisted that she was tellingthe truth about the warnings. Amaroso told her that hewould call her when the arbitration was arranged.For the next 2 weeks, Davidow phoned Amarosonearly every day to press for arbitration. She then re-ceived a phone call from Alan Markovitz a union attor-ney and an appointment was made for Davidow to dis-cuss her case at his office on August 25. Davidow metwith Markovitz as scheduled and told him the "wholestory" including the alleged threats she received fromColantonio because of her election campaign. Accordingto Markovitz he was sensitive to any potential conflict ofinterest and he therefore discussed the matter of repre-sentation fully with Davidow. He asked Davidowwhether she believed that Amaroso was responsible forher discharge and she answered in the negative butthought that he was happy to be rid of her. Davidowwanted Markovitz to represent her at the arbitration al-though he gave her the opportunity to have her ownlawyer. According to Markovitz, given the fact that Da-vidow did not believe that Amaroso was responsible forher discharge, and that Amaroso independently satisfiedhim that her campaign for business agent had nothing todo with the discharge, he, Markovitz, was convincedthat there was no conflict of interest with the Union orAmaroso and he could represent her ably. He asked Da-vidow to look for witnesses who were willing to testifyabout Colantonio's threats in support of her case.On September 7, Markovitz met with Davidow againand reviewed the case in preparation of the arbitrationhearing which was held on September 12.The arbitration hearing was conducted before Arbitra-tor 1. Herman Stern. All witnesses were sworn and Da-vidow was present throughout the entire proceeding.Davidow testified, inter alia, about her campaign flyerand the alleged threats by Colantonio including a threatto sue Davidow for slander. She contended at the arbi-tration that she was discharged because of the flyer andbecause she ran for business agent. She also submitted tothe arbitrator a four-page typed memorandum which sheprepared largely disputing responsibility for defectivework and contending that she was discharged becauseshe ran for union offic. (G.C. Exh. I(m), Exh. B). Fur-ther, she produced two witnesses, Madeline Smith andKim Koo, who testified, inter alia, about the Company'sdisputed three formal warning system in support of Da-vidow's case.The Company's witnesses, Vice President Colantonio,Quality Control Supervisor Amano, and Foreman Sofia,testified, inter alia, about Davidow's work record and thewarnings she allegedly received. In addition Shop Chair-man Di Dinato was required to testify and largely con-firmed the Company's contentions.'0"' There is a dispute as to who called Di Dinato as a witness. Davidowcontends that Markovitz had Di Dinaro testify. Markovitz while concedingthat his recollection of that hearing (almost 13 month.s earlier) was lessthan complete, does not believe that Di Dinato was his witness JoelSternberg. Respondent's representative at the arbitration hearing, testifiedthat he called Di Dinato. Di Dirlato's testimony was vague, but it is clearthat Sternberg had previously interviewed him about the Company'sthree-warning rule and planned to use him as a witness. The GeneralCounsel while conceding that the record on this point is unclear arguesAt some unspecified point during the arbitration hear-ing, Amaroso demanded to be heard. Davidow told Mar-kovitz that, if Amaroso testified, she would leave. Amar-oso did not testify as Markovitz motioned him to bequiet.On September 26, the arbitrator issued his awarddenying the grievance and finding that Respondent dis-charged Davidow for just cause. (G.C. Exh. (m), Exh.C.) In upholding the discharge, the arbitrator found onthe "weight of the evidence" that Davidow had receivedthree formal warnings for poor workmanship (id. at p.6). He also rejected on "the weight of the credible evi-dence" Davidow's contention that her discharge was pri-marily motivated by personal animus resulting from hercampaign flyer and her efforts to become business agent(id. at p. 8).Discussion and ConclusionsA. Timeliness of the ChargesRespondent in its amended answer and Motion forSummary Judgment contended that the 8(a)(1) allega-tions were time-barred under Section 10(b) of the Act.The acts and conduct alleged to be violative of Section8(a)(l) occurred in June 1978. It is undisputed that theoriginal charge naming Cohen as the Employer wastimely filed on November 21, 1978. The amended chargewhich was filed on January 26, 1979, more than 6months after the alleged unfair labor practices occurredwas identical to the original, except that it named Botanyas the Employer. While Respondent's brief is largelysilent on the subject and thus appears to have abandonedits position vis-a-vis Section 10(b), I find that in any eventthe record clearly supports the timeliness of both theoriginal and amended charge.The record discloses that, in late August 1975, Rapid-American Corporation transferred the assets and liabil-ities of its subsidiary, Cohen, to Rapid-American, Mens-wear, Inc., which created Botany 500 Division of Rapid-American, Menswear, Inc. (G.C. Exh. 9). The employeesof Cohen appear to have been little affected by thechange. Thus they continued to do substantially the samework under the same supervision at the same facility. Inaddition, Cohen's continued presence was reflected interalia, on payroll checks and employment applications.(See G.C. Exhs. 10 and II.)It was with this backdrop that the original chargenamed Cohen as the Employer. It is noted that said origi-nal charge named Cohen's Personnel Director Mel Zim-merman as the employer representative to contact andthat he continued in the same post for Botany. Zimmer-man was again named in the same manner in the amend-ed charge. Moreover it is noted that both the originaland amended charges were sent by certified mail to thesame address and the return receipts thereon were signedby the same individual. (See G.C. Exh.'s (a) and (c).) Inthese circumstances Respondent's contention that it wasnot provided actual and timely notice is without merit.for an inference to be drawn that Di Dinato was Markovitz' witness Forreasons discussed infra. I find that Di Dinato was called to testify bySlernberg. BOTANY 00531The failure to originally name Botany was clearly onlyan error of misnomer, and as such is not fatal to thepleadings. " Accordingly Respondent's reliance on Sec-tion 10(b) as a defense to the 8(a)(1) allegations is herebyrejected.B. 8(a)(1) Al4legationsThe 8(a)(1) allegations all relate to statements made byeither Colantonio or Comadeca on June 6, 7, and 8. Inessence it is alleged that Colantonio unlawfully criticizedDavidow on June 6 and 7 because of her campaign leaf-let which contained caricatures of Colantonio and Amar-oso with arms around one another and other unflatteringmaterial about the Company's and Union's bargaining re-lationship. Further, it is alleged that on June 8 Colan-tonio instructed Davidow not to prepare and distributesuch campaign material again. Still further, it is allegedthat Camodeca unlawfully created the impression of sur-veillance by telling employee Madeline Smith that Co-lantonio asked him who voted for Davidow for businessagent.1. Colantonio's alleged coercive statementsColantonio is alleged to have made his first coercivestatement to Davidow on June 6 during the 10 a.m. cof-feebreak. Earlier that day Davidow openly distributedmany copies of her campaign flyer both inside and out-side the company's facility. Davidow's testimony of herconversation with Colantonio later that morning at the10 a.m. coffeebreak was as follows:He said, you know, I could have sued you for slan-der for this and I just said, why and he said, be-cause you spelled my name wrong. He said, youknow, that's not very nice. You spelled my namewrong and you didn't paint a very nice picture andI could sue you for slander, so I said, I didn't meanany disrespect by spelling your name wrong and hesaid, that doesn't matter, I could still sue you forslander.Colantonio described this conversation somewhat dif-ferently. For example, ne testified that he requested Da-vidow to draw a better picture of him next time. Fur-ther, while Colantonio conceded that he told Davidowthat he could sue her for slander, he completed thatstatement by adding "but, I won't."In either case, I find that Colantonio's remarks do notconstitute a threat or are otherwise unlawfully coercive.It is not contended that Colantonio uttered a single wordexpressly criticizing the political message contained inthe flyer. In these circumstances I am unpersuaded thatthere is a nexus between Colantonio's remarks and Davi-dow's intraunion activities or her politics otherwise.Rather the weight of the credible evidence tends to es-tablish that Colantonio's statement was directed to themisspelling of his name and the portrayal of him in cari-cature. Thus as testified to by Davidow, when she askedhim why he could sue her for slander, he replied that sheI See Peterson Con ruction Conpuan In .1 06h NI RB 5( (1 953misspelled his name and she did not paint a very nicepicture of him.While such statements may not constitute "good-na-tured banter" as contended by Respondent, it does notfollow that an inference must be drawn linking it to pro-tected concerted activity. On the basis of this record Ifind that the General Counsel has not established by thecredible evidence that Colantonio threatened or other-wise unlawfully interfered with Davidow in violation ofSection 8(a)(l) of the Act. Accordingly, I shall dismissthis allegation.It is further alleged that, on the following morning.June 7, shortly before the 8 a.m. starting time, Colan-tonio made certain statements to Davidow in the pres-ence of employee Madeline Smith, which tend to restrainand coerce employees with regard to protected activities,to wit, campaigning for union office and that Respondentthereby violated Section 8(a)(1).Davidow testified that she had just come out of thesixth floor ladies bathroom with Smith behind her, whenthey were confronted by Colantonio who was alreadystanding there. According to Davidow, Colantonio start-ed "screaming" at her, demanding to know the nature ofher business and ordered her to go to her work stationon the fifth floor, claiming that she had no right to be inthat area. Davidow replied that she spoke to her lawyer,and insisted that she had a right to remain in that areabefore working time. Colantonio, in turn stated that hetoo spoke to a lawyer who indicated otherwise. Accord-ing to Davidow, with corroboration from Smith, Colan-tonio ended this conversation by stating:I'm going to come back in five minutes and you hadbetter be gone [to the fifth floor]. I ought to haveyou locked up for the damage you've done already.[Emphasis supplied.]Colantonio denied that he threatened to have Davi-dow locked up. According to him, it was a few minutesbefore the 8 a.m. starting time and "he wanted her backon her own floor so she can [sic] go to work."As was the case with Colantonio's alleged threat theprevious day, there is no contention that he made anyspecific reference to Davidow's electioneering. Further,there is no evidence tending to establish that Colantonioknew that Davidow was campaigning on the sixth floorat that time. Thus the record does not clearly show thateither Davidow or Smith had campaign material in theirpossession as they met Colantonio on leaving the ladiesbathroom.While the issue vis-a-vis Colantonio's motivation in or-dering Davidow to go to her work station is not freefrom doubt, I am unpersuaded that the General Counselhas established his burden on the basis of credible evi-dence that Colantonio threatened Davidow as alleged. t212 While it is noted that Davidow's and Smith testimony as largelymutually corroborative as to content, it is also noted that their testimonyappeared to be at odds, inter alia, with regard to the intensity of Colan-tonio' conduct Thus Davidow testified that Colantonio was alreadystanding there at the time they came out of he ladies balhroomn aid hestarted "screaming " Smilh made no such reference to (Co/antonrio,c ream-ContinuedBTANY 500 53' 532I3)t'CISIONS ()OF NATIONAL LAIOR RELAI()ONS BOARI)It is alleged that on June X, the day after the election,Colantonio further threatened Davidow in violation ofSection 8(a)(1). Davidow testified in support thereof thatColanitonio approached her at the 10 a.m. coffeebreakand stated, "I don't want you to do this anymore. Thefirst time it's funny, but after that, it's not so funny any-more ...." According to Davidow, she was confusedby the remarks but rather than argue with Colantonio,she attempted to walk away, when Colantonio com-manded "don't walk away from me when I'm talking."Davidovw testified that Colantonio then repeated his ear-lier statement about it not being funny anymore. Colan-tonio denied making the statement.The Cieneral Counsel asserts that it is irrelevant thatColantonio made no reference to Davidow's protectedactivity given the totality of the circumstances includingColantonio's admission that he took personal offense atthe way Darlvidow had portrayed him in the leaflet.However it is no less plausible to view Colantonio's ad-mission rolelv in terms of his displeasure at seeing himselfin caricature. Even Davidow admitted to being some-what "confused" at Colantonio's remarks. In the absenceof any other probative evidence clearly reflecting on thedisputed statement, I find contrary to the General Coun-sel that it is significant to note that Colantonio utterednothing about the pamphlet's political content or theelection campaign otherwise. In these circumstances Ifind that the General Counsel has not established by apreponderance of the credible evidence that Colantonioadmonished Davidow to refrain from engaging in pro-tected activity. Accordingly, I shall dismiss this allega-tion.2. Creating the impression of surveillanceMadeline Smith testified that on June 8, the day fol-lowing the intraunion election meeting, Supervisor Ca-modeca approached her at her work station and volun-teered that he had received a phone call from Colantoniowho asked for the names of the employees who votedfor Davidow but that he, Camodeca, did not give himthe information. According to Smith, she in turn saidnothing. Colantonio and Camodeca both deny any suchconversation and Camodeca further denies making thealleged statement.In urging that Smith be credited over Colantonio andCamodeca, the General Counsel points out that Smith isstill employed by Respondent and as such testifiedagainst her pecuniary interest. He contends that Smithhad no motive to provide false testimony. While it haslong been noted that an individual testifying against hisor her pecuniary interest tends to support the reliabilitying According o Sith, (lanrronio walked over to them and asked,"hal are ouI doing here, you have no right to he here." Further, if, ascintendcd bh Davirtdw, ('C olunriorir, \as screaming at her, it is noted thatnone f tile enlploees sho sw ere allegedly in close proxmity in theladies haihroomn prosided corro boratise testimony with regard (to thatmilltcr, air hat )avidow was engaged in electioneering at hat timeUnder ll the circumstances, including my observation of the demeanorof the vtlnesses, I credit (Colontonrior dcnial that he threatened to haveDuvrrdo, locked upof that individual as a witness, ]it is also noted with re-spect to the case at hand that there are certain factorswhich tend to militate against the reliability of the wit-less.The record discloses that Smith and Davidow beganworking for Respondent at about the same time and for acertain period they worked together as pick-stitch opera-tors. The record further discloses that they became goodfriends and were closely aligned as dissidents in theUnion. In this regard it is noted inter alia, that Smithplaced Davidow's name in nomination for business agentat the union meeting. While these factors by themselvesdo not serve as a basis for rejecting Smith's testimony,they do tend to establish that she was not merely disin-terested in the disposition of Davidow's case.Insofar as the statement itself, I find it highly unlikelythat it was uttered. According to Smith not only did Ca-modeca disclose to her that Colantonio wanted him toname the employees who voted for Davidow but alsothat he, Camodeca, refused to divulge those names. Itsimply does not sound plausible that Camodeca wouldtell Smith that he refused to cooperate with Vice Presi-dent Colantonio. Even more incredible is that Smith as-serted that Camodeca apologized for attending the unionmeeting.'4In these circumstances I find that the state-ment ascribed to Camodeca to be violative of Section8(a)(l) was not made. Accordingly, I shall dismiss this al-legation.C. Spielberg DefenseThe Board has long deferred to the arbitral processwhen "the proceedings appear to have been fair and reg-ular, all parties had agreed to be bound, and the decisionof the arbitration panel is not clearly repugnant to thepurposes and policies of the Act."'5 Respondent earliermoved for summary judgment principally on the basisthat Davidow's arbitration comported favorably with theabove-noted Spielberg standards. (G.C. Exh. I(m).) TheGeneral Counsel in opposition thereto argued that defer-ral was inappropriate largely on the basis that the arbi-tration was not fair and regular in that the interests ofDavidow, a union dissident, were in substantial conflictwith the union leadership.The General Counsel also contended that a key Re-spondent witness (Colantonio) made contradictory state-ments following the arbitration hearing which reflectedadversely on his credibility in a critical area. Further, theGeneral Counsel asserted that one of the allegations inthe complaint, to wit, creating the impression of surveil-lance was not presented at the arbitration. Thus the Gen-':' See. eg., deral Sruiileos Sink Div. o L'nurco Industries. Inc., 197NLRB 489, 491 (1972); Gateway Transportation Co., Inc., 193 NLRB 47.48 (1971); Georgia Rug Mill, 131 NLRB 1304, 1305, fn. 2 (1961).4 he record discloses that a large number of supervisors includingCamodeca attended the union meeting and observed the election whichwras by a show of hands. While there is therefore every indication thatthe supervisors kneew who voted ior Duvidow, the presence of supervisorsat this meeting was not alleged r conterlded to he surveillance in iola-timol of Sec. 8(a)l .It is further noted that here are no allegalionls norprobative evidence tending iio show that any of the approximately 14 em-ployees h ,ho voted fr Davidow u ere thereafter coerced or otherwise dis-crinlated against b Respondctl fr s soting( Spielberg MutlauJat-ruring (rnparry, upra at 1082 BOTANY 5(X)5 3eral Counsel argues that, as the arbitrator's award didnot purport to deal with that allegation, deferral was in-appropriate for this additional reason. A still furtherpoint stressed by the General Counsel was that Davidowin running for union business agent challenged not onlythe Union, but also the relationship of Respondent to theUnion. The General Counsel contends that a deferral tothe arbitrator's award rather than consideration of Davi-dow's protected concerted activity and the circum-stances of her discharge independently would lead to afrustration of the policies and purposes of the Act. (G.C.Exh. (p).) As noted previously, the Board denied themotion on the basis that the issues raised therein can bestbe resolved by record testimony with leave for Respond-ent to raise the same issues at the hearing. Accordingly,the allegations in the complaint were fully litigated aswell as Respondent's Spielberg defense.With regard to the merits vis-a-vis Davidow's dis-charge it is noted that, while the General Counsel's pres-entation was impressive, Respondent's defenses theretowere not without appeal. However on the basis of theentire record including the critical credibility resolutions.I am persuaded that deferral herein is consistent with thepurposes and policies of the Act. A fortiori, I make no in-dependent finding regarding Davidow's discharge.For reasons perhaps most cogently expressed by theSupreme Court in the Steelworkers Triology'6our nation-al labor policy has long favored arbitration as a vehiclefor promoting industrial peace. Justice Douglas referredto the arbitration machinery under the collective-bar-gaining agreement as "the very heart of the system of in-dustrial government."'7He went on to further describethe arbitral process and its relationship to collective bar-gaining as follows:Arbitration is the means of solving the unforesee-able by molding a system of private law for all theproblems which may arise and to provide for theirsolution in a way which will generally accord withthe variant needs and desires of the parties. Theprocessing of disputes through the grievance ma-chinery is actually a vehicle by which meaning andcontent are given to the collective bargaining agree-ment.Apart from matters that the parties specifically ex-clude, all of the questions on which the parties disagreemust therefore come within the scope of the grievanceand arbitration provisions of the collective agreement.The grievance procedure is, in other words, a part of thecontinuous collective- bargaining process. It, rather thana strike, is the terminal point of a disagreement. 8In the case at hand the collective-bargaining agree-ment contains the kind of grievance-arbitration machin-ery cited hereinabove with arbitration as the terminalstep (G.C. Exh. I(m), Exh. A, pp. 29-30). That the useof such grievance-arbitration machinery be encouraged isJ6 See United Steelworkerm of America v. A,nerican Manufacturing Co..363 U.S. 564 (1960); United Steelworkers of .4merica v. Warrior & GullNavigation Co., 363 U.S. 574 (1960); United Steelworkers ofm.4mnrita En-terprise Wheel & Car Corp.. 363 L! S. 593 (1961)'I United Steeluorkers of America v. Warrior & Gulf Co., supra at 581I Idfurther reflected by Section 203(d) of the Act. whichstates:Final adjustment by a method agreed upon bythe parties is hereby declared to be the desirablemethod for settlement of grievance disputes arisingover the application or interpretation of an existingcollective-bargaining agreement. 9While the national labor policy clearly favors arbitra-tion, this by itself does not mandate any blind adherenceto that forum. Thus the Board under Spielberg and itsprogeny has required that certain minimum standards bemet before granting comity by deferring to the arbitra-tor's award.20In Kansas Meat Packers2' the Board refused to deferto the arbitral process noting inter alia, that the interestof the union and employees were in substantial conflictand concluded as follows:[T]hat it would be repugnant to the purposes of theAct to defer to arbitration in this case as to do sowould relegate the Charging Parties to an arbitralprocess authored, administered and invoked entirelyby parties hostile to their interest.In Kansas Meat Packing unlike the case at bar, theunion business agent encouraged the company to dis-charge the employees involved. Further the dischargedemployees elected not to file grievances. Moreover theunion concededly never investigated the circumstancesof the discharge. In the instant case by comparison therecord is devoid of any evidence tending to establishunion complicity in Davidow's discharge. Even Davi-dow did not believe that the Union was responsible forthe discharge. Moreover the Union representatives at-tempted to secure her reinstatement. When this failed thearbitration was not "invoked" contrary to Davidow's de-sires but rather was first initiated and then pressed for byDavidow herself. Thus, Davidow not only demanded ar-bitration but she phoned Union Business Agent Amarosonearly every day in order to expedite it. In these circum-stances it is patently clear that Davidow voluntarily sub-mitted herself to final and binding arbitration.22The record discloses that Union Attorney Markovitzmet with Davidow on two occasions to discuss fully thecircumstances of her discharge in preparation for the ar-bitration. Davidow told Markovitz that she was dis-charged because of her campaign flyer and other activi-ties related to her efforts to become union business agent.19 See also Gateway Coal Co. v United MineworAers of 4mereta. 414U S 368, 377 (1973)z0 he Spielberg doctrine was later enlarged so that he arbitrator alsohad to consider the unfair labor practice issue and have ruled oIn il Rtheon Company, 140 NLRB 883 (1963). enforcement denied 26 F 2d 471(Ist Cir 1964). See also Yourga Trucking. Incr. 19'7 NLRH 928 (19721. mndthe Board's recent decision in Suburban Motor Freight. In,. 247 NLRBNo 2 (1980). extending the Spielherg doctrine still further by mposing onthe party urging deferral the burden to prove that the diScriminat m .ailitigated before the arbitratorI2 I Ka sa .Sh t Packers. u Dil,on orf .rirstto Fod. Ir .198 Nl RB 543.544 (1972)22 The General CoIulsel does not contend that this clement is iI dis.puteBOTANY 500 533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe also disclosed that she had consulted with anotherlawyer with regard to her campaign. Markovitz crediblytestified that he was sensitive to any potential conflict ofinterest and questioned Davidow on whether she be-lieved that Amaroso was at all responsible for her dis-charge and whether she wanted to be represented by an-other lawyer to which she responded in the negative.Markovitz had also ascertained from Amaroso that hehad nothing to do with Davidow's discharge and that infact he had tried to have her reinstated. Armed withsuch information from Amaroso which was largely con-firmed by Davidow, Markovitz concluded that no con-flict with the Union existed and he agreed to Davidow'srequest that he represent her at the arbitration. Marko-vitz also helped Davidow secure witnesses for the hear-ing.The arbitration hearing was conducted on September12, approximately I month after Davidow was dis-charged. All the witnesses testified under oath and Davi-dow was present for the entire proceeding. The recorddiscloses that Davidow's protected concerted activitywas fully aired at the hearing. Thus Davidow displayedthe flyer which she had prepared and used in her cam-paign for union office and testified about Colantonio'sthreats to lock her up and sue her for slander. In addi-tion, much of this testimony was also in a four pagetyped statement which Davidow prepared and then sub-mitted to the arbitrator. Further, with Markovitz' assist-ance, she had two employee witnesses testify on herbehalf.On the other hand Colantonio and Supervisors Amanoand Sofia testified that Davidow was discharged in con-formity with the Company's long standing rule whichprovided for discharge upon three formal warnings forpoor workmanship. In addition, Respondent's representa-tive at the hearing, Joel Sternberg called Di Dinato as awitness and he testified that he had knowledge of anumber of informal warnings and complaints about Davi-dow's poor work .2The arbitrator considered and rejected Davidow's as-sertion that Colantonio discharged her because of hercampaign leaflet and her angry confrontations with him: The arbitrator noted that Di Dinato was "a most reluctant witnesswho resisted but was required to testify on this score." (G.C Exh (m).Exh C, p. 7 ) It is also noted that this was Di Dinaos first arbitrationhearing. This may explain in part why he failed to tell Markovitz thatSternberg intended to call him as a witness. In any event the fact that DiDinato and Davido disagreed on union politics does not by itself estab-lish that he testified untruthfully or that the arbitration was not fair andregular. This is particularly true herein, where I am persuaded that Davi-dow was represented by an attorney who was keenly sensitive to the set-ting and committed to fully support her at the arbitration. According tothe General Counsel. Markovilz and not Sternberg called Di Dinato to tes-tify. As such. General Counsel asserts that Markovirz broke his promise toDavidoz that he would not call Di Dinuato as a witness. I find that thisserious assertion is not supported by the credible testimony. Thus it ap-pears highly unlikely that Markovitz would honor Davidow' request notto call Amuroso but would defy her vis-a-vis Di Dinato It is noted thatDavidow threatened to walk out when Amaroso demanded to be heard buthe did not testiry because of Markovitz' efforts. On the other hand, sheadmittedly threatened no such action when Di Dinato was called to tes-tify While not decisive, it would appear that, if Markovitz or the Unionwere engaged in such duplicitious conduct. there should have been some8(b)( 1 (A) allegations before me and this was not doie.in connection therewith.24In doing so the arbitratorfound that "[t]he weight of the credible evidence ...completely failed to sustain [Davidow] ...in thisrecord.""2He further found on the basis of the credibleevidence that the pattern, frequency, and nature of Davi-dow's poor workmanship was the real reason for her dis-charge. He relied in part on the fact that even Davidowadmitted receiving two formal warnings and the evi-dence otherwise disclosed numerous informal warn-ings.'2According to the General Counsel, the arbitrator, whodenied Davidow's grievance, is the permanent one underthe collective-bargaining agreement and therefore thereis a cloud of doubt regarding the fairness of the proceed-ing."27Thus the General Counsel states that "this particu-lar arbitrator has a vested interest in seeing that the in-cumbent union officials remain in power so that he maybe retained in subsequent contracts." He also noted thatthe same arbitrator had an arbitration previously over-turned in Pincus Brothers. Inc.,-Maxwell.'2I find in the circumstances of this case that none of thefactors noted by the General Counsel tends to reflect onthe arbitrator's impartiality or taints the arbitration pro-ceeding otherwise. First it is noted that there is no traceof fraud or collusion either alleged or disclosed by therecord. Further there is nothing in the record tending toestablish that Amaroso had or has anything to do withdesignating the permanent arbitrator. Insofar as GeneralCounsel's reliance in Pincus Brothers, Inc., I find that thiscase is clearly distinguishable on the facts. Thus the arbi-trator erroneously concluded that writing and distribut-ing handbills therein did not constitute protected con-certed activity and therefore as a matter of law it wasrepugnant. In the instant case the same arbitrator dis-posed of discriminatory issues on the basis of credibility.The Board has consistently stated that it will not refuseto defer to an arbitrator's award simply because it wouldreach a different result.29Under all the circumstances Ifind that the connection drawn by the General Counsel,24 As previously noted the General Counsel in opposing Respondent'sMotion for Summary Judgment contended that it had newly discoveredevidence. This consisted of Colanionio making an admissiin at the unem-ploy ment hearing that he threatened to sue Davidowe for slander whichhe denied at the earlier arbitration hearing. First. I do not credit Drvi-dow's statement that Colantonio denied stating that he could sue her forslander. If Colantonio denied making threats at the arbitration hearing therecord herein tends to support him Thus I have previously credited Co-lantonio'r denial that he threatened to lock up Davidow. With regard toColanionio's statement that he could sue Davidow for slander, he crediblytestified that he added the words "hbut I won't." In an event for reasonspresiously noted I found that the statement itself in the circumstances ofthis case did not rise to the level of a ilation within the meaning ofSec 8(a)( I).z. The arbitrator's decision itself clearly establishes that the issue ofdiscrimination was litigated before him See Suburban Motor Freight,. Inc..supru' I tIhe case at hand. Davidow denied receiving any warnings.fornal or otherwise. I find that this conflict with her testimony in theearlier arbitration hearing tends to cast further doubt on her overallcredibility21 The General Counsel has also acknowledged that the arbitrator is"competent and respected." (G C Exh. (p). p 7.)u" 241 NLRB 805 (1979); see also Pincu Broiher, lIc. ..-M.axell, 237NL.RH 1063 (1978).z2R See Ifawuiin Iluuling Srv'ic. Ltd , 219 NLRB 765. 766 (1975); Ter-minal rnsport Company. Ir,., 185 NIRi 672. 673 (1970) BOH()TANY 5X00535without more, is too remote to forfeit the arbitrationwhen in all other respects it was fair and regular and theaward otherwise is not repugnant to the Act.30In short, the record discloses that Davidow insisted onhaving an expedited arbitration hearing and she was soaccommodated and that she was duly represented thereinby Union Attorney Markovitz whom she had requested.Further, Markovitz encouraged and assisted Davidow insecuring witnesses and helped her otherwise prepare forthe arbitration. Insofar as the arbitration proceedingitself, Davidow was provided a full opportunity and hadlitigated not only the circumstances of her discharge butmatters relative to her protected concerted activity. Inaddition she submitted her own position paper to the ar-bitrator. In these circumstances the record is strong andconvincing that Davidow was accorded a full and fairhearing.:"' Cf. Brown Company, Brown Company. Livingston Graham Division: etal., 243 NLRB N 100 (1979). See also Terminal Transport Company,Inc.. upra at 673. and Board Member Jenkins' dissent therein on thebasis, inter alia. that the Charging Party, unlike the case at hand, objectedto the arbitration panel.On the basis of the foregoing and the entire record, Ifind that deferral is appropriate under the Spielberg ofcases and is consistent with our national labor policy.Accordingly, I shall dismiss the complaint in its entirety.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not engage in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3Th. cmplaint is dismissed in its entirety.'" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposesBOTANY 5(y) 535